Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendments filed on 27 May 2020 and the Request for Continued Examination (RCE) filed on 30 June 2020.  As directed by the Amendments, claims 1-2 and 6-10 have been amended.  Claims 1-10 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2020 has been entered.

Objections to Claims
In view of the amendments to claims 6, 8, and 9 replacing “the purpose” with “a purpose,” the previous objections to these claims for a lack of antecedent basis are withdrawn.

Claim Interpretation
In view of the amendments to claims 1 and 6-9 reciting a processor configured to execute the various claimed functions, as well as the recited algorithmic descriptions of each function, the claims now recite sufficient structure for performing the claimed functions and are no longer being interpreted under 35 U.S.C. § 112(f).

Response to Arguments
The arguments presented by the Applicant in the Remarks filed on 27 May 2020 have been fully considered by the Examiner but are not persuasive.

On page 8 of the Remarks filed on 27 May 2020, the Applicant states: 

    PNG
    media_image1.png
    418
    654
    media_image1.png
    Greyscale




Although the “Frind” reference was not cited in the previous rejection of claim 1, the Examiner contends that Frind discloses all of the above-quoted features of amended claim 1.  
Looking at Fig. 1 of Frind, element 114 is a “data store” that stores information regarding historical successful and unsuccessful pairings (120 and 104), as well as attribute data (124, 128, 108, 112) for each of the entities (122, 126, 106, 110) in the historical pairings. Frind 12:31-38 recites, “The training example selection device 102 can include one or more processors 142 and one or more nontransitory storage media 144.  In at least some implementations, a data store 114 in which data logically associated with a number of historically successful pairings 104 and historically unsuccessful pairings 120 is stored or otherwise retained may be located in whole or in part in the nontransitory storage media 144.”  This disclosure of Frind corresponds to the claimed “a relation information storage unit [data store 114] configured to store information indicating relations [the historical pairings such as 120 and 104], each of the relations being a relation between a success rate [e.g. a successful pairing such as 104 

Further, Frind discloses “wherein the success rate indicates a possibility of pairing persons, things, or a person and a thing” (Ibid., the historical pairings 120 and 104 contain indications of whether the pairings were successful or unsuccessful)

Lastly, Frind discloses “wherein the attribute information indicates an attribute of each member of the persons, the things, or the person and the thing…” (Ibid, information on historical pairings 120 and 104 include attribute information 108, 112, 124, 128 for each the entities of each pair, and this attribute data is stored in the data store 114.  Frind, 14:23-28,”Attribute values that are logically associated with entities engaged in historically successful pairings 104 and historically unsuccessful pairings 120 may be stored or otherwise retained. In at least some instances such entity information and logically associated attribute value data may be stored or otherwise retained in whole or in part in the data store 114.”  Frind 14:8-22 gives a non-exhaustive list of fifteen possible entity attributes.
The remaining arguments concerning independent claims 9 and 10 are based solely upon their similarly to independent claim 1.  Further, the arguments concerning dependent claims 2-8 are based solely on their dependency upon independent claim 1.  Accordingly, these arguments are not addressed separately here.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frind et al. (US 9,679,259, hereinafter “Frind”) (previously cited).

Regarding claim 9, Frind discloses [a] success support system comprising: at least one processor configured to execute (Frind 12:44-49 “The at least one processor 102 can include any single or multi-cored controller or processor, including an application specific integrated circuit (ASIC); a reduced instruction set computer (RISC); a digital signal processor (DSP); a programmable logic controller (PLC); a microprocessor; or a microcontroller.”)
a learning unit configured to machine-learn relations, each of the relations being a relation between a success rate and attribute information, wherein the success rate indicates a possibility of pairing persons, things, or a person and a thing, and wherein the attribute information indicates an attribute of each member of the persons, the things, or the person and the thing, (Frind, Fig. 2 and 14:57-15:1 “At 204, the training example selection device 102 identifies a number of historically successful pairings 104 of a first entity 106 with a second entity 110 to serve as training examples 150a for the machine learning system 160.  In addition, the training example selection device 102 can retrieve data representative of the attribute values 108 logically associated with the first entity 106 and data representative of the attribute values 112 logically associated with the second entity 110.”; Frind 13:44-54 “In some implementations one or more historically unsuccessful pairings 120 may optionally be provided as a negative training examples during the training phase of the machine learning system 160. In such instances, each of the historically unsuccessful pairings 120 selected by the training example selection device 102 and provided as a negative training example to the machine learning system 160 includes at least a first entity 122 having a number of attribute values 124 logically associated therewith and a second entity 126 having a corresponding number of common attribute values 128 logically associated therewith.” [The system uses historical known successful or unsuccessful (corresponds to claimed “success rate”) pairings between entities as positive or negative training examples for the machine learning system.]

using, as learning data, a set of attribute information of persons or things of each pair for which a success or failure of a purpose is determinable; (Ibid., [The historical pairs used to train the machine learning system include the paired entities, attributes associated with each of the paired entities, and an indication of whether to pairing was successful or unsuccessful]) 
a simulation unit configured to, upon receiving designation of a pair of specific persons or things, analyze the success rates while modifying at least a part of attribute information of at least one of the persons or things of the designated pair, using a result of the learning by the learning unit; (Frind, Fig. 2 and Col. 3:1-7.  In addition to the relatively limited number of historically successful pairings, a number of pairings where some or all of the attribute values for at least one of the entities have been varied, adjusted, or other altered (i.e., "hypothetically successful pairings") may be provided to the machine learning system as an additional set of training examples. In at least some instances, these potentially successful pairings may be scrubbed or otherwise analyzed, for example by comparing one or more attribute values logically associated with one or both entities, to prune those potentially successful pairings that have been previously found unsuccessful (i.e., "historically unsuccessful pairings").; Fig. 3, a preliminary score is provided for each of these hypothetical successful pairings) 
and a display unit configured to control display of at least: a result of analysis by the simulation unit; and/or modified attribute information among the set of attributes or a contribution of the modification to improvement of the success rate identified by the result, configured to improve the success rate of the designated pair (Frind 5:34-56 the machine learning system may identify a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, and 10 are rejected under 35 U.S.C. §103 as being anticipated by Frind in view of Mayer (US 2003/0093405) (previously cited).

Regarding claim 1, Frind discloses [a]n information processing device comprising: at least one processor configured to execute: (Frind 12:44-49 “The at least one processor 102 can include any single or multi-cored controller or processor, including an application specific integrated circuit (ASIC); a reduced instruction set 
a relation information storage unit (Frind 12:31-38, “The training example selection device 102 can include one or more processors 142 and one or more nontransitory storage media 144.  In at least some implementations, a data store 114 [corresponds to claimed “relation information storage unit”] in which data logically associated with a number of historically successful pairings 104 and historically unsuccessful pairings 120 is stored or otherwise retained may be located in whole or in part in the nontransitory storage media 144.”)
configured to store information indicating relations, each of the relations being a relation between a success rate and attribute information; wherein the success rate indicates a possibility of pairing person, things, or a person and a thing, and wherein the attribute information indicates an attribute of each member of the persons, the things, or the person and the thing; (Frind, Fig. 2 and 14:57-15:1 “At 204, the training example selection device 102 identifies a number of historically successful pairings 104 of a first entity 106 with a second entity 110 to serve as training examples 150a for the machine learning system 160.  In addition, the training example selection device 102 can retrieve data representative of the attribute values 108 logically associated with the first entity 106 and data representative of the attribute values 112 logically associated with the second entity 110.”; Frind 13:44-54 “In some implementations one or more historically unsuccessful pairings 120 may optionally be provided as a negative training examples during the training phase of the machine learning system 160. In such instances, each of the historically unsuccessful pairings  logically associated therewith.” [The system uses historical known successful or unsuccessful (corresponds to claimed “success rate”) pairings between entities as positive or negative training examples for the machine learning system.]

Frind does not disclose and a proposal unit configured to propose to modify at least a part of attribute information of at least one of persons or things composing a new pair, based on the information stored in the relation information storage unit. 

	Mayer teaches and a proposal unit configured to propose to modify at least a part of attribute information of at least one of persons or things composing a new pair, based on the information stored in the relation information storage unit. (Mayer, Fig. 9 the system will alert the user of additional potential matches who would be included in the results if the user were to relax or eliminate specified preferences; Mayer, ¶ [0081] “the system can for example predict immediately more or less some general estimate of the amount of increase or decrease in the number of potential dates this is likely to cause (by simply using for example the statistics of the percent of girls that will be dropped by this change, preferably together with an estimate of the amount 

	Mayer is analogous art, as it is in the field of analyzing and predicting compatibility between pairs of entities.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the entity matching system of Frind with the attribute modification proposal unit of Mayer, the benefit being that proposing modifications to attribute preferences allows an entity to immediately see an effect of the modification on the number of potential matches, as well as an indication of the resulting compatibility scores, as recited above in ¶ [0081] of Mayer.

Claim 10 recites similar limitations as claim 1, and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of Frind and Mayer as applied to claim 1 above teaches [t]he information processing device according to claim 1.  
Further, Mayer teaches wherein the proposal unit is configured to present, as a proposal of a modification, a modification of at least one attribute included in the attribute information of the at least one of the pair and a modified success rate estimated using the information stored in the relation information storage unit. (Mayer, Fig. 9 The system will alert the user of additional potential matches who 

Regarding claim 3, the combination of Frind and Mayer as applied to claim 1 above teaches [t]he information processing device according to claim 1.  
Further, Mayer teaches wherein the proposal unit proposes the modification for improving a success rate of the pair of a first user and a second user who meets a condition designated by the first user, the modification being a modification of at least a part of attribute information of the first user. (Mayer, Fig. 9 The system will alert the user of additional potential matches who are not in the results list, but who would be included in the results if the user were to relax or eliminate specified preference attributes.  The system also gives the estimated compatibility score if the user were to adjust her selectiveness attribute.  [The additional potential matches would have their success rate improved (corresponds to claimed “improving a success rate”) if the first user were to relax or eliminate her selectiveness attribute, because the potential matches would go from not being included in the results list to being included in the list.]

Regarding claim 4, the combination of Frind and Mayer as applied to claim 1 above teaches [t]he information processing device according to claim 1.  
Further, Mayer teaches wherein the proposal unit is configured to propose the modification for improving a success rate of the pair of a first user and a second user, the modification being a modification of at least one attribute included in the attribute information of the second user and matches a condition designated by the first user. (Mayer, Fig. 9 In the list showing otherwise-compatible additional candidates who were dropped from the results list, the compatibility percentage shown represents the hypothetical compatibility percentage value which would result if the second user's attribute were changed so as not to disqualify him or her based on the first user’s preferences.)

Regarding claim 5, the combination of Frind and Mayer as applied to claim 1 above teaches [t]he information processing device according to claim 1.  
Further, Mayer teaches wherein the proposal unit is configured to propose the modification for improving a success rate of the new pair, the modification being a modification of at least one attribute included in the attribute information of the at least one of the pair and designated as a modifiable attribute. (Mayer, ¶ [0081] “the system can for example predict immediately more or less some general estimate of the amount of increase or decrease in the number of potential dates this is likely to cause (by simply using for example the statistics of the percent of girls that will be dropped by this change, preferably together with an estimate of the amount of drop or increase in scores that each level of importance marked by the user typically causes) and display it for example graphically to the user.”)

Regarding claim 6, the combination of Frind and Mayer as applied to claim 1 above teaches [t]he information processing device according to claim 1.  
wherein the proposal unit includes: a success rate estimation unit configured to, if a set of attribute information is input, estimate a success rate of accomplishing a purpose resulting from the set of attribute information, using the input set of attribute information and the information stored in the relation information storage unit;  (Mayer, Fig. 3, elements 33 and 34 conducting a search in the database for most compatible dates, based on questionnaire data; Mayer, Fig. 6 elements 51 and 52 the user can search the database by either a simple list of attributes or by reciprocal compatibility, and receive a list of results; Mayer, Fig. 9, the list of compatible dates gives a compatibility percentage for each potential date;) 
a simulation unit configured to, upon receiving designation of a pair of specific persons or things, modify at least a part of attribute information of at least one of the persons or things of the designated pair, analyze success rates associated with the modification of the attribute information; (Mayer, Fig. 9, the list of additional potential dates contains estimated compatibility percentages that are calculated by changing a disqualifying attribute such that it does not disqualify the potential date;) 
and an analysis unit configured to identify, using analysis by the simulation unit, a piece or pieces of attribute information to be modified among the set of attribute information, modified attribute information, or a contribution of the modification to improvement of the success rate, which improves the success rate of the designated pair. (Mayer, ¶ [0081] when the user makes changes in one or 

Regarding claim 7, the combination of Frind and Mayer as applied to claim 1 above teaches [t]he information processing device according to claim 6.  
Further, Mayer teaches wherein the simulation unit is configured to determine a plurality of success rates regarding respective pairs, and wherein the information processing device further comprises a candidate selection unit configured to, based on a desired condition designated by a first person or thing for attribute of a second person or thing, decrease a number of pairs for which the modified success rate are determined respectively. (Mayer, ¶ [0081] changes that the user makes in one or more questions causes the system to estimate the resulting effect on the number of potential dates by using general statistics of the answers by the opposite sex members to each question.  The number of potential dates to be evaluated may go up or down.  After finishing a group of changes, the user can request an actual matching run for the pairings in order to calculate the compatibility scores and see the results.)

Regarding claim 8, the combination of Frind and Mayer as applied to claim 1 above teaches [t]he information processing device according to claim 1.
Further, Frind discloses further comprising: a learning unit configured to machine-learn the relations, each being a relation between a success rate of matching any pair of persons or things and attribute information of each of the persons or things, using, as learning data, a set of attribute information of persons or things of each pair for which a success or failure of the purpose is determinable.  (Frind, Abstract: “a pairing system for matching first and second entities which includes a trained machine learning system providing values useful for determining a compatibility score for the pairing.  The machine learning system is provided with training examples in the form of attribute values that are associated with entities having historically successful pairings and favorable compatibility scores.  After learning the relations between entity attributes and compatibility scores for the training data, the trained machine learning system can then determine a compatibility score for a proposed hypothetical pairing.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT R GARDNER/Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126